     Case 2:20-cv-01799-GMN-EJY Document 14 Filed 08/19/21 Page 1 of 3



1
                               UNITED STATES DISTRICT COURT
2
                                      DISTRICT OF NEVADA
3

4     ADRIAN SWANSON JR.,                                 Case No. 2:20-cv-01799-GMN-EJY

5                                        Plaintiff,                   ORDER
             v.
6
      NDOC, et al.,
7
                                     Defendants.
8

9    I.     DISCUSSION

10          This action began with a civil rights complaint filed pursuant to 42 U.S.C. § 1983

11   by a state prisoner. (ECF No. 1-1.) On June 11, 2021, the Court issued a screening

12   order dismissing Plaintiff’s complaint with leave to amend and directed Plaintiff to file an

13   amended complaint within thirty days. (ECF No. 10.) Shortly after the Court issued its

14   order, Plaintiff filed a change of address. (ECF No. 12.) On June 23, 2021, the Court

15   sent a copy of the screening order to Plaintiff’s new address. (ECF No. 13-1.) It is now

16   well past the thirty-day deadline, even factoring in any delay due to Plaintiff’s change of

17   address, and Plaintiff has not filed an amended complaint or otherwise responded to the

18   Court’s order.

19          District courts have the inherent power to control their dockets and “[i]n the

20   exercise of that power, they may impose sanctions including, where appropriate . . .

21   dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831

22   (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure

23   to prosecute an action, failure to obey a court order, or failure to comply with local rules.

24   See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for

25   noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir.

26   1992) (affirming dismissal for failure to comply with an order requiring amendment of

27   complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal

28   for failure to comply with local rule requiring pro se plaintiffs to keep court apprised of

                                                      1
     Case 2:20-cv-01799-GMN-EJY Document 14 Filed 08/19/21 Page 2 of 3



1    address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming

2    dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,

3    1424 (9th Cir. 1986) (affirming dismissal for lack of prosecution and failure to comply with

4    local rules).

5           In determining whether to dismiss an action for lack of prosecution, failure to obey

6    a court order, or failure to comply with local rules, the court must consider several factors:

7    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to

8    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring

9    disposition of cases on their merits; and (5) the availability of less drastic alternatives.

10   See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at

11   130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.

12          Here, the Court finds that the first two factors, the public’s interest in expeditiously

13   resolving this litigation and the Court’s interest in managing the docket, weigh in favor of

14   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of

15   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay

16   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air

17   West, 542 F.2d 522, 524 (9th Cir. 1976).           The fourth factor—public policy favoring

18   disposition of cases on their merits—is greatly outweighed by the factors in favor of

19   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey

20   the court’s order will result in dismissal satisfies the “consideration of alternatives”

21   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779

22   F.2d at 1424. The Court’s order requiring Plaintiff to file an amended complaint within

23   thirty days expressly stated: “It is further ordered that, if Plaintiff fails to file an amended

24   complaint curing the deficiencies outlined in this order, this action will be dismissed with

25   prejudice for failure to state a claim.”        (ECF No. 10 at 8.)        Thus, Plaintiff had

26   adequate warning that dismissal would result from his noncompliance with the Court’s

27   order to file an amended complaint within thirty days.

28   ///
                                                    2
     Case 2:20-cv-01799-GMN-EJY Document 14 Filed 08/19/21 Page 3 of 3



1    II.   CONCLUSION

2          It is therefore ordered that this action is dismissed with prejudice based on

3    Plaintiff’s failure to file an amended complaint in compliance with this Court’s June 11,

4    2021, order.

5          It is further ordered that the Clerk of Court shall enter judgment accordingly.

6

7          DATED THIS ____
                      19   day of August 2021.

8

9                                                    Gloria M. Navarro, Judge
                                                     United States District Court
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 3
